ORDER
[1] After a hearing with all parties present, the court determines that petitioners’ request for relief by mandamus should be granted. The undertaking posted by the petitioners, pursuant to 6 O.S. Supp. 1997 § 207(C), as a jurisdictional prerequisite for the appeal in Spiro State Bank et al v. First Poteau Corporation, case no. 92,227, is the functional equivalent of a supersedeas bond. This is so because it is an undertaking to provide appellees with security for harm occasioned by the delay in the event the appellant fails to prevail. This is the very purpose of a supersedeas bond. 12 O.S. Supp.1993 § 990.4, Wilks v. Wilks, 1981 OK 91, 632 P.2d 759, 763, Brown v. Burkett, 1988 OK 3, 750 P.2d 481, 482.
[2] The posting of the § 207(C) bond suspended the authority of the Oklahoma Banking Board and of the Commissioner of the Banking Department to enforce or implement the November 12,1998 order approving application in Matter of the Combined Applications of First Poteau Corporation and Poteau State Bank, Poteau Oklahoma, for Interim Charter, Merger and Branch, No. 98-INCH-06. The Certificate of Authority is*1043sued by the Commissioner on January 27, 1998 was hence unauthorized.
Let the writ issue directing the Board and the Commissioner to withdraw the January 27 Certifícate of Authority within 5 days of this order’s date. Rule 1.193 of the Oklahoma Supreme Court Rules.
HARGRAVE, V.C.J., LAVENDER, OPALA, ALMA WILSON, KAUGER and WATT, JJ., concurring.
SUMMERS, C.J., and HODGES, J., not voting.
SIMMS, J., absent.